Name: Commission Directive 2009/97/EC of 3 August 2009 amending Directives 2003/90/EC and 2003/91/EC setting out implementing measures for the purposes of Article 7 of Council Directives 2002/53/EC and 2002/55/EC respectively, as regards the characteristics to be covered as a minimum by the examination and the minimum conditions for examining certain varieties of agricultural plant species and vegetable species (Text with EEA relevance)
 Type: Directive
 Subject Matter: agricultural activity;  technology and technical regulations;  agricultural policy;  tariff policy;  EU institutions and European civil service;  documentation
 Date Published: 2009-08-04

 4.8.2009 EN Official Journal of the European Union L 202/29 COMMISSION DIRECTIVE 2009/97/EC of 3 August 2009 amending Directives 2003/90/EC and 2003/91/EC setting out implementing measures for the purposes of Article 7 of Council Directives 2002/53/EC and 2002/55/EC respectively, as regards the characteristics to be covered as a minimum by the examination and the minimum conditions for examining certain varieties of agricultural plant species and vegetable species (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/53/EC of 13 June 2002 on the common catalogue of varieties of agricultural plant species (1), and in particular Article 7(2)(a) and (b) thereof, Having regard to Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed (2), and in particular Article 7(2)(a) and (b) thereof, Whereas: (1) Commission Directives 2003/90/EC (3) and 2003/91/EC (4) were adopted to ensure that the varieties the Member States include in their national catalogues comply with the guidelines established by the Community Plant Variety Office (CPVO) as regards the characteristics to be covered as a minimum by the examination of the various species and the minimum conditions for examining the varieties, as far as such guidelines had been established. For other varieties those Directives provide that guidelines of the International Union for Protection of new Varieties of Plants (UPOV) are to apply. (2) The CPVO has since established further guidelines for a number of other species, and has updated existing ones. (3) As regards Directive 2003/90/EC, guidelines have to be added for new species which have recently been included in the lists of species covered by Directives 66/401/EEC (5) and 66/402/EEC (6). (4) Directives 2003/90/EC and 2003/91/EC should therefore be amended accordingly. (5) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes I and II to Directive 2003/90/EC are replaced by the text in part A of the Annex to this Directive. Article 2 The Annexes to Directive 2003/91/EC are replaced by the text in part B of the Annex to this Directive. Article 3 For examinations started before 1 January 2010 Member States may apply Directives 2003/90/EC and 2003/91/EC in the version applying before their amendment by this Directive. Article 4 Member States shall adopt and publish, by 31 December 2009 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 1 January 2010. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 5 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 6 This Directive is addressed to the Member States. Done at Brussels, 3 August 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 193, 20.7.2002, p. 1. (2) OJ L 193, 20.7.2002, p. 33. (3) OJ L 254, 8.10.2003, p. 7. (4) OJ L 254, 8.10.2003, p. 11. (5) OJ 125, 11.7.1966, p. 2298/66. (6) OJ 125, 11.7.1966, p. 2309/66. ANNEX PARTE A ANNEX I List of species referred to in Article 1(2)(a) which are to comply with CPVO test protocols Scientific name Common name CPVO protocol Pisum sativum L. Field pea TP 7/1 of 6.11.2003 Vicia faba L. Field bean TP Broadbean/1 of 25.3.2004 Brassica napus L. Swede rape TP 36/1 of 25.3.2004 Helianthus annuus L. Sunflower TP 81/1 of 31.10.2002 Linum usitatissimum L. Flax/Linseed TP 57/1 of 21.3.2007 Avena nuda L. Small naked oat, Hulless oat TP 20/1 of 6.11.2003 Avena sativa L. (includes A. byzantina K. Koch) Oats and Red oat TP 20/1 of 6.11.2003 Hordeum vulgare L. Barley TP 19/2 of 6.11.2003 Oryza sativa L. Rice TP 16/1 of 18.11.2004 Secale cereale L. Rye TP 58/1 of 31.10.2002 xTriticosecale Wittm. ex A. Camus Hybrids resulting from the crossing of a species of the genus Triticum and a species of the genus Secale TP 121/2 of 22.1.2007 Triticum aestivum L. Wheat TP 3/4 of 23.6.2008 Triticum durum Desf. Durum wheat TP 120/2 of 6.11.2003 Zea mays L. Maize TP 2/2 of 15.11.2001 Solanum tuberosum L. Potato TP 23/2 of 1.12.2005 The text of these protocols can be found on the CPVO web site (www.cpvo.europa.eu). ANNEX II List of species referred to in Article 1(2)(b) which are to comply with UPOV test guidelines Scientific name Common name UPOV guideline Beta vulgaris L. Fodder beet TG/150/3 of 4.11.1994 Agrostis canina L. Velvet bent TG/30/6 of 12.10.1990 Agrostis gigantea Roth. Red top TG/30/6 of 12.10.1990 Agrostis stolonifera L. Creeping bent TG/30/6 of 12.10.1990 Agrostis capillaris L. Brown top TG/30/6 of 12.10.1990 Bromus catharticus Vahl Rescue grass TG/180/3 of 4.4.2001 Bromus sitchensis Trin. Alaska brome grass TG/180/3 of 4.4.2001 Dactylis glomerata L. Cocksfoot TG/31/8 of 17.4.2002 Festuca arundinacea Schreber Tall fescue TG/39/8 of 17.4.2002 Festuca filiformis Pourr. Fine-leaved sheeps fescue TG/67/5 of 5.4.2006 Festuca ovina L. Sheeps fescue TG/67/5 of 5.4.2006 Festuca pratensis Huds. Meadow fescue TG/39/8 of 17.4.2002 Festuca rubra L. Red fescue TG/67/5 of 5.4.2006 Festuca trachyphylla (Hack.) Krajina Hard fescue TG/67/5 of 5.4.2006 Lolium multiflorum Lam. Italian ryegrass TG/4/8 of 5.4.2006 Lolium perenne L. Perennial ryegrass TG/4/8 of 5.4.2006 Lolium x boucheanum Kunth Hybrid ryegrass TG/4/8 of 5.4.2006 Phleum nodosum L. Small timothy TG/34/6 of 7.11.1984 Phleum pratense L. Timothy TG/34/6 of 7.11.1984 Poa pratensis L. Smooth-stalked meadow grass TG/33/6 of 12.10.1990 Lupinus albus L. White lupin TG/66/4 of 31.3.2004 Lupinus angustifolius L. Narrow-leaved lupin TG/66/4 of 31.3.2004 Lupinus luteus L. Yellow lupin TG/66/4 of 31.3.2004 Medicago sativa L. Lucerne TG/6/5 of 6.4.2005 Medicago x varia T. Martyn Sand lucerne TG/6/5 of 6.4.2005 Trifolium pratense L. Red clover TG/5/7 of 4.4.2001 Trifolium repens L. White clover TG/38/7 of 9.4.2003 Vicia sativa L. Common vetch TG/32/6 of 21.10.1988 Brassica napus L. var. napobrassica (L.) Rchb. Swede TG/89/6 of 4.4.2001 Raphanus sativus L. var. oleiformis Pers. Fodder radish TG/178/3 of 4.4.2001 Arachis hypogea L. Groundnut/Peanut TG/93/3 of 13.11.1985 Brassica rapa L. var. silvestris (Lam.) Briggs Turnip rape TG/185/3 of 17.4.2002 Carthamus tinctorius L. Safflower TG/134/3 of 12.10.1990 Gossypium spp. Cotton TG/88/6 of 4.4.2001 Papaver somniferum L. Poppy TG/166/3 of 24.3.1999 Sinapis alba L. White mustard TG/179/3 of 4.4.2001 Glycine max (L.) Merrill Soya bean TG/80/6 of 1.4.1998 Sorghum bicolor (L.) Moench Sorghum TG/122/3 of 6.10.1989 The text of these guidelines can be found on the UPOV web site (www.upov.int). PARTE B ANNEX I List of species referred to in Article 1(2)(a) which are to comply with CPVO test protocols Scientific name Common name CPVO protocol Allium cepa L. (Cepa group) Onion and Echalion TP 46/2 of 1.4.2009 Allium cepa L. (Aggregatum group) Shallot TP 46/2 of 1.4.2009 Allium porrum L. Leek TP 85/2 of 1.4.2009 Allium sativum L. Garlic TP 162/1 of 25.3.2004 Allium schoenoprasum L. Chives TP 198/1 of 1.4.2009 Apium graveolens L. Celery TP 82/1 of 13.3.2008 Apium graveolens L. Celeriac TP 74/1 of 13.3.2008 Asparagus officinalis L. Asparagus TP 130/1 of 27.3.2002 Beta vulgaris L. Beetroot including Cheltenham beet TP 60/1 of 1.4.2009 Brassica oleracea L. Cauliflower TP 45/1 of 15.11.2001 Brassica oleracea L. Sprouting broccoli or Calabrese TP 151/2 of 21.3.2007 Brassica oleracea L. Brussels sprouts TP 54/2 of 1.12.2005 Brassica oleracea L. Kohlrabi TP 65/1 of 25.3.2004 Brassica oleracea L. Savoy cabbage, White cabbage and Red cabbage TP 48/2 of 1.12.2005 Brassica rapa L. Chinese cabbage TP 105/1 of 13.3.2008 Capsicum annuum L. Chilli or Pepper TP 76/2 of 21.3.2007 Cichorium endivia L. Curled-leaved endive and Plain-leaved endive TP 118/2 of 1.12.2005 Cichorium intybus L. Industrial chicory TP 172/2 of 1.12.2005 Cichorium intybus L. Witloof chicory TP 173/1 of 25.3.2004 Citrullus lanatus (Thumb.) Matsum. et Nakai Watermelon TP 142/1 of 21.3.2007 Cucumis melo L. Melon TP 104/2 of 21.3.2007 Cucumis sativus L. Cucumber and Gherkin TP 61/2 of 13.3.2008 Cucurbita pepo L. Marrow or Courgette TP 119/1 of 25.3.2004 Cynara cardunculus L. Globe artichoke and Cardoon TP 184/1 of 25.3.2004 Daucus carota L. Carrot and Fodder carrot TP 49/3 of 13.3.2008 Foeniculum vulgare Mill. Fennel TP 183/1 of 25.3.2004 Lactuca sativa L. Lettuce TP 13/4 of 1.4.2009 Lycopersicon esculentum Mill. Tomato TP 44/3 of 21.3.2007 Petroselinum crispum (Mill.) Nyman ex A. W. Hill Parsley TP 136/1 of 21.3.2007 Phaseolus coccineus L. Runner bean TP 9/1 of 21.3.2007 Phaseolus vulgaris L. Dwarf French bean and Climbing French bean TP 12/3 of 1.4.2009 Pisum sativum L. (partim) Wrinkled pea, Round pea and Sugar pea TP 7/1 of 6.11.2003 Raphanus sativus L. Radish TP 64/1 of 27.3.2002 Solanum melongena L. Aubergine or Egg plant TP 117/1 of 13.3.2008 Spinacia oleracea L. Spinach TP 55/2 of 13.3.2008 Valerianella locusta (L.) Laterr. Corn salad or Lambs lettuce TP 75/2 of 21.3.2007 Vicia faba L. (partim) Broad bean TP Broadbean/1 of 25.3.2004 Zea mays L. (partim) Sweet corn and Pop corn TP 2/2 of 15.11.2001 The text of these protocols can be found on the CPVO web site (www.cpvo.europa.eu). ANNEX II List of species referred to in Article 1(2)(b) which are to comply with UPOV test guidelines Scientific name Common name UPOV guideline Allium fistulosum L. Japanese bunching onion or Welsh onion TG/161/3 of 1.4.1998 Beta vulgaris L. Spinach beet or Chard TG/106/4 of 31.3.2004 Brassica oleracea L. Curly kale TG/90/6 of 31.3.2004 Brassica rapa L. Turnip TG/37/10 of 4.4.2001 Cichorium intybus L. Large-leaved chicory or Italian chicory TG/154/3 of 18.10.1996 Cucurbita maxima Duchesne Gourd TG/155/4 of 28.3.2007 Raphanus sativus L. Black radish TG/63/6 of 24.3.1999 Rheum rhabarbarum L. Rhubarb TG/62/6 of 24.3.1999 Scorzonera hispanica L. Scorzonera or Black salsify TG/116/3 of 21.10.1988 The text of these guidelines can be found on the UPOV web site (www.upov.int).